Citation Nr: 0607426	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and neighbor


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had recognized service with the Philippine Scouts 
from April 1946 to February 1949.  The appellant is advancing 
her claim as the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In December 2005, the appellant presented personal testimony 
during a Board Video-Conference hearing before the 
undersigned.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  A January 1997 Board decision denied entitlement to 
service connection for the cause of the veteran's death.  

2.  An August 2002 Board decision denied the appellant's 
claim to reopen the issue of entitlement to service 
connection for the cause of the veteran's death.

3.  The evidence received subsequent to the August 2002 Board 
decision to some extent is new, but is not material, and does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for the cause of 
the veteran's death.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.156(a), 3.159, 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

In June 2003, VA received the appellant's claim to reopen the 
issue of entitlement to service connection for the cause of 
the veteran's death.  In July 2003, the RO informed the 
appellant that in order to reopen the previously denied 
claim, she must submit new and material evidence.  

In August 2003, the RO determined that the appellant did not 
submit new and material evidence to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death.  Upon receiving notification of the RO's 
decision, the appellant filed a timely notice of 
disagreement.  

The appellant received notification of the requirements of 
VCAA and VA's duty to assist her with the claim in November 
2003.  She was advised of the information and evidence 
necessary to establish new and material evidence with regard 
to the issue of entitlement to service connection for death 
benefits, she was advised of VA's responsibility to obtain 
certain information and evidence on her behalf, she was 
advised of her responsibility to obtain and submit certain 
information and evidence on her own behalf, and she was also 
advised of the evidence that VA received in connection with 
the claim up to that point.  

The record reflects that the appellant has indicated that she 
has no further evidence to submit in connection with her 
appeal.  At her December 2005 hearing, she indicated that the 
veteran was treated during his lifetime by Dr. Polilio, and 
at Tayabas Community Hospital and Neoban Hospital.  The 
record shows that medical records from Dr. Pulilio are on 
file.  In January 2004 the Tayabas facility indicated that 
the veteran's records were destroyed.  As to Neoban Hospital, 
the record shows that the appellant has never authorized VA 
to obtain records from that facility, and that, in any event, 
she indicates that he was treated there in 1993, decades 
after his period of active service ended.  In light of the 
above, the Board concludes that VA has fulfilled its duty to 
assist the appellant.    

In light of the foregoing development, all notification has 
been given and all relevant available evidence has been 
obtained.  Consequently, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service incurrence of tuberculosis during wartime 
service may be presumed if manifested to a compensable degree 
within three years of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Diagnosis of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c) (2005).
 
To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005).  

Generally, a claim which has been denied in a Board decision 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7104(b) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, service connection for the cause of the 
veteran's death was denied in a January 1997 Board decision.  
In May 1997 the Board denied the appellant's motion for 
reconsideration of the January 1997 decision.  In August 
2002, the Board denied the appellant's application to reopen 
the claim for service connection for the cause of the 
veteran's death.  Consequently, service connection for the 
cause of the veteran's death may be considered on the merits 
only if new and material evidence has been received since the 
time of the August 2002 decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).

The Board initially notes that the veteran had recognized 
service as a Philippine Scout from April 1946 to February 
1949.  The Board points out that all enlistments in the 
Philippine Scouts between October 6, 1945, and June 30, 1947, 
were in the "New" Philippine Scouts.  See 38 C.F.R. § 3.8(b); 
Laruan v. Principi, 4 Vet. App. 100 (1993).  New Philippine 
Scouts are limited, under 38 U.S.C.A. § 107(b), to VA 
benefits for compensation for service-connected disability or 
death, and their survivors may receive dependency and 
indemnity compensation for the service-connected death of the 
veterans.  See Laruan, 4 Vet. App. at 101.

The evidence of record at the time of the August 2002 Board 
decision included the veteran's death certificate showing he 
died in October 1993, with the immediate cause of death 
listed as cardio-respiratory arrest, and the antecedent cause 
of death listed as pulmonary tuberculosis (PTB).  An autopsy 
was not performed.

The record shows that at the time of his death, service-
connection was not in effect for any disability.

The evidence of record in August 2002 also included 
statements from several private physicians who had treated 
the veteran.  A July 1976 statement from one physician 
indicates that he began treating the veteran for PTB in May 
1950.  A February 1979 report from a San Pablo City physician 
indicates that the veteran reported symptoms since 1950 
including back and chest pain, fever, loss of weight, and 
blood-streaked expectoration, and that fluoroscopic 
examination in December 1950 confirmed PTB; the physician 
indicated that the veteran thereafter continued to receive 
treatment for that disorder.  An October 1979 report from a 
physician at Laguna Provincial Chest Center indicated that X-
ray studies of the veteran's lungs showed that he had PTB for 
which he was treated from May 1950 to October 1970.  An 
October 1979 X-ray study of record showed the presence of 
minimal PTB.  In a March 1980 statement, one physician 
reported that he had treated the veteran for PTB since 1950, 
which had been diagnosed by fluoroscopy, but not by X-ray 
until October 1979.  A statement received in June 1990 from 
C. L. G., M.D. indicates that the veteran was treated in 1993 
for PTB with symptoms including chest and back pain, 
difficulty in breathing, and blood-streaked sputum.

The evidence considered at the time of the August 2002 Board 
decision additionally included statements by the veteran that 
he was confined and treated for PTB in service in Okinawa, 
and the transcript of the appellant's August 1996 hearing at 
the RO during which she testified that the veteran 
experienced lung problems in Okinawa during active duty; she 
explained that he did not seek treatment for his lung 
problems during service.  She testified that the veteran was 
treated for PTB subsequent to service, but that no records of 
such treatment were available because any treatment records 
in her possession had been destroyed by a typhoon, and the 
treating physician was deceased.

Pertinent evidence added to the record since the August 2002 
Board decision includes a September 1979 Medical Certificate 
from V. N. STA. M., M.D. (the physician who submitted the 
previously considered March 1980 statement), in which he 
indicates that he had periodically evaluated the veteran 
between May 1950 and 1975, and that as of September 1979 the 
veteran had PTB along with cough with expectorations; 
afternoon fever; loss of weight; and fluoroscopic findings 
showed haziness on both upper lung fields, prominent 
bronchovascular structures.  

The evidence added to the record also includes a duplicate 
copy of the veteran's death certificate, and a duplicate copy 
of Dr. C.L.G.'s statement (previously received in June 1990).

The added evidence also includes several statements by the 
appellant in which she contends that the veteran was already 
afflicted with PTB when she married him in 1950.  In a May 
2004 statement, she alleged that the cause of his death was 
heart failure due to pulmonary tuberculosis.  She reiterated 
that the veteran incurred pulmonary tuberculosis during his 
recognized period of service as a Philippine Scout.  

The evidence added to the record also includes a medical 
report received in June 2003 from A. A. O, M.D. (at Tayabas 
Community Hospital), which indicates that the veteran 
presented for an X-ray study of the chest and an 
electrocardiogram in March 1989.  The studies did not reveal 
pulmonary tuberculosis.

Evidence added to the record since August 2002 also includes 
a January 2004 correspondence from the Medical Director from 
Tayabas Community Hospital.  He states that the veteran's 
records were destroyed by termites.  He also noted that the 
veteran was admitted in April 1993, and at that time the 
findings were suggestive of bone metastasis, etiology 
unknown.  

The added evidence also includes a statement from the 
appellant's neighbors, dated in May 2004, indicating that the 
veteran incurred pulmonary tuberculosis during his recognized 
period of service as a Philippine Scout.  

The evidence added to the record lastly includes the 
appellant's December 2005 personal testimony before the 
undersigned.  With the help of a translator, the appellant 
testified that the veteran suffered from pulmonary 
tuberculosis since the year 1950 and reiterated that she was 
entitled to service connection for the cause of the veteran's 
death.  

Clearly, the duplicate copies of the death certificate and 
Dr. C.L.G.'s statement are not new.  The Board finds that, 
with respect to the remaining evidence added to the record, a 
significant amount of that evidence is new to the extent that 
the evidence was not previously considered when the Board 
rendered its decision.  The new evidence is not, however, 
material to the claim of entitlement to service connection 
for the cause of the veteran's death.  

The Board further finds that when the facts of the 
appellant's case are considered, evidence tending to show 
that the veteran had a diagnosis of active pulmonary 
tuberculosis confirmed by acceptable clinical, X-ray or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment, 
within three years of discharge from service, would be 
considered material to the claim of entitlement to service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.374.  

The record is absent for a diagnosis of pulmonary 
tuberculosis in accordance with the requirements of 38 C.F.R. 
§ 3.374, and the appellant has not submitted any medical 
evidence tending to show that the veteran either died as a 
result of a service-connected disability, or that the cause 
of the veteran's death was otherwise related to his period of 
recognized service.  

In the absence of evidence that tends to show that the 
veteran was diagnosed with pulmonary tuberculosis in 
accordance with 38 C.F.R. § 3.374, or evidence that the 
veteran either died as a result of a service-connected 
disability, or that the cause of the veteran's death was 
otherwise related to his period of recognized service, the 
Board must find that the evidence received subsequent to the 
Board's August 2002 decision is not material to the claim of 
entitlement to service connection for the cause of the 
veteran's death.  

Based on the foregoing, the Board concludes that the evidence 
received in support of the appellant's claim to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death is not both new and 
material.  

The Board also concludes that the evidence of any 
relationship between the veteran's period of recognized 
service and the cause of his death is limited to the 
assertions advanced by the appellant.  As a layperson, she is 
not qualified to render an opinion concerning a question of 
medical causation or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the appellant has not offered a basis to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death; therefore, the Board will not reopen 
the claim for review on the merits.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


